Citation Nr: 9926784	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	H. David Hanes, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appellant testified at a video conference hearing in May 
1999.  At that time, she submitted additional medical 
evidence for consideration.  She also submitted a waiver of 
agency of original jurisdiction.  Accordingly, the Board will 
consider the additional evidence in adjudicating the 
appellant's claim.  38 C.F.R. § 20.1304(c) (1998).

The Board notes that an April 1999 private psychiatric 
evaluation from John R. Smith, M. D., appears to raise the 
issue of possible service connection for cardiovascular 
disease secondary to an overdose of Elavil.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration. 


FINDING OF FACT

The appellant is a dependent child of the veteran who has a 
permanent and total service-connected disability.


CONCLUSION OF LAW

Entitlement to Dependent's Educational Assistance under 
Chapter 35, Title 38, United States Code, is granted  38 
U.S.C.A. §§ 3501(a), 3510, 5107 (West 1991); 38 C.F.R. §§ 
3.807, 21.3021(a)(1)(iii) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that, as the dependent child of the 
veteran, she is entitled to Chapter 35 education benefits as 
a result of the veteran being permanently and totally 
disabled due to a service-connected disability.

With limitations, the term "eligible person" for educational 
assistance under Chapter 35 means a child, surviving spouse, 
or spouse of a veteran who, inter alia has a permanent total 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. § 3.807(b).  Under 38 C.F.R. § 3.340(b) (1998), 
permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue through the 
life of the disabled person and the age of that person may be 
considered.  Thus, for the veteran to be considered 
permanently and totally disabled, his service-connected 
dysthymia disorder, with major depression, must be reasonably 
certain to continue without substantial improvement for the 
remainder of his life.

The veteran served on active duty from June 1981 to May 1986.  
The veteran was originally granted service connection for a 
dysthymia disorder with major depression in May 1986.  He was 
assigned a noncompensable rating, effective May 1986. 

Associated with the claims file are several hospital 
summaries from Willow View Hospital, and VA medical center 
(VAMC) Oklahoma City, Oklahoma, all dated in 1989.  As a 
result of the veteran's mental condition during those periods 
of hospitalization, his disability rating was increased to 
100 percent in April 1990, effective from October 29, 1989.  
The veteran was then afforded VA psychiatric examinations in 
March 1991, May 1995, and April 1996.  Based on the findings 
of those examinations, the veteran's 100 percent rating has 
continued until the present.

The veteran was afforded a VA psychiatric examination in 
September 1998.  The examiner felt that the veteran's major 
depression was in partial remission at that time and assigned 
a Global Assessment of Functioning Score of 65.  In a rating 
decision dated in September 1998, the RO, although continuing 
the veteran's 100 percent rating, denied the appellant's 
claim.  The basis of the denial was that the veteran was 
scheduled to undergo a future examination for his service-
connected psychiatric disability.  Accordingly, it was 
determined that the veteran's disability was not permanent 
and total.

At her video conference hearing before the undersigned Board 
member, the appellant testified that the only reason she was 
being denied benefits was that her father's disability was 
not deemed to be permanent and total.  In support of her 
claim, the appellant submitted a private psychiatric 
evaluation from John R. Smith, M. D., dated in April 1999.  
The Board notes that Dr. Smith was the veteran's treating 
physician during his inpatient periods at Willow View 
Hospital in 1989.  Dr. Smith noted that the chronicity of the 
veteran's symptoms was well documented and were largely 
unchanged since he saw him a number of years ago.  The 
veteran continued to be almost dysfunctional at the time of 
the examination.  Dr. Smith added that the veteran had 
remained totally and chronically disabled.  He said that the 
continuing nature of the veteran's illness and, the severity 
of the symptomatology, had continued to make him believe that 
this would be a life long permanent pattern of disability.  
In support of this conclusion Dr. Smith noted that he saw no 
evidence at any time during the last ten years that the 
veteran had been able to function.  He had almost daily 
recurrent suicidal thoughts and struggled constantly with 
anxiety.  He had remained in treatment throughout the ten 
years and was on considerable doses of medication.  Finally, 
Dr. Smith opined that the veteran was severely and 
chronically ill from his psychiatric disability and that his 
illness was permanent.  

The Board finds that the veteran's psychiatric disability is 
permanently and totally disabling.  In this regard, the 
competent evidence reveals that while the veteran can perform 
marginal employment, he is unable to obtain and retain 
substantially gainful employment.  Moreover, the record shows 
that the veteran has attempted suicide on several occasions, 
including one episode which left the appellant's father with 
gunshot wound residuals.   Therefore, as a total rating is 
warranted under 38 C.F.R. § 4.130 (1998) if occupational 
impairment is total, and as there is no competent evidence 
demonstrating that the veteran can earn a living wage, the 
Board finds that the veteran is permanently and totally 
disabled.  Hence, the appellant is entitled to Dependents' 
Educational Assistance pursuant to Chapter 35 of Title 38, 
United States Code.

The benefit sought on appeal is allowed.



ORDER

Entitlement to Dependent's Educational Assistance (Chapter 
35) is granted. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
 Interestingly, the issue of entitlement to service connection for gunshot wound residuals secondary to a 
dysthymic disorder has never been explored by the RO, and the issue warrants immediate consideration.

